Case 1:20-cv-00965-SKC Document 11 Filed 05/05/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 20-cv-965

ANTHONY MILLS,

       Plaintiff,

v.

TOWN OF LASALLE, COLORADO, a municipality,
CITYOF GREELEY, COLORADO, a municipality,
WELD COUNTY SHERIFF’S OFFICE, a municipality
DAVID MILLER, LaSalle Police Officer, in his individual capacity,
DEPUTY DECKER, Weld County Sheriff’s Deputy, in his individual capacity,
OFFICER JOHNSON, Garden City Police Officer, in his individual capacity,
OFFICER TIENES, Kersey Police Officer, in his individual capacity,
OFFICER CANTOR, Greeley Police Officer, in his individual capacity,
OFFICER OTTO, Greeley Police Officer, in his individual capacity,
OFFICER CORLES, Greeley Police Officer, in his individual capacity, and
CHIEF CARL HARVEY, Town of Lasalle Police Chief, in his individual and official capacities,

       Defendants.


                                  ENTRY OF APPEARANCE


       ERIC M. ZIPORIN, of the law firm of SGR, LLC, enters his appearance on behalf of

Defendants, OFFICER WAYLON JOHNSON, Garden City Police Officer, in his individual

capacity, and OFFICER JAMES THIENES (incorrectly identified in the caption as “TIENES”),

Kersey Police Officer, in his individual capacity.
Case 1:20-cv-00965-SKC Document 11 Filed 05/05/20 USDC Colorado Page 2 of 3




                                     Respectfully submitted,


                                     /s/ Eric M. Ziporin
                                     Eric M. Ziporin
                                     SGR, LLC
                                     3900 E. Mexico Ave., Suite 700
                                     Denver, CO 80210
                                     Telephone: (303) 320-0509
                                     E-mail: eziporin@sgrllc.com

                                     Attorney for Defendants –
                                     Officer Waylon Johnson and Officer James
                                     Thienes
Case 1:20-cv-00965-SKC Document 11 Filed 05/05/20 USDC Colorado Page 3 of 3




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 5th day of May, 2020, I electronically filed a true and
correct copy of the above and foregoing ENTRY OF APPEARANCE with the Clerk of Court
using the CM/ECF system which will send notification of such filing to the following email
addresses:

Sarah Schielke
sarah@lifeandlibertylaw.com
Attorney for Plaintiff

Gordon L. Vaughan
gvaughan@vaughandemuro.com
Attorney for Defendants Town of LaSalle, Colorado, David Miller, and Chief Carl Harvey



                                              s/ Barbara A. Ortell
                                              Barbara A. Ortell
                                              Legal Secretary




 01749806.DOCX
